Appeal by the defendant from a judgment of the Supreme Court, Kings County (Aiello, J.), rendered July 31, 1984, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We reject the defendant’s contention that the evidence did not establish his guilt beyond a reasonable doubt. At approximately 4:00 a.m., an eyewitness observed a taxi cab suddenly lurch backwards through a fence into a cemetery. Moments later, the witness saw the defendant emerge from the cemetery holding a gun. The defendant fled and the driver of the taxi cab was found shot to death. We find that such evidence, together with evidence demonstrative of the fact that the driver was shot by someone in the back seat of the taxi cab who had reached through the plexi-glass window and who had apparently left the vehicle through a rear passenger door that had been left open, was "inconsistent with the defendant’s innocence and * * * exclude[d] to a moral certainty every other reasonable hypothesis” (People v Giuliano, 65 NY2d 766, 767-768) but guilt. Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt. Moreover, upon the exercise of our factual review power, we find that the verdict was not against the weight of the evidence (CPL 470.75 [5]).
We have considered the defendant’s remaining contentions, including his claim that the sentence imposed was excessive, and find them to be without merit (see, People v Suitte, 90 AD2d 80). Brown, J. P., Sullivan, Eiber and O’Brien, JJ., concur.